DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/08/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.
Drawings
The drawings were received on 09/08/2020.  These drawings are accepted by the examiner.
Claim Objections
Claims 1-20 are objected to because of the following informalities: 
Throughout the claims, beginning with Line 3 of Claim 1, change the term “X-ray” to --X-rays-- for the sake of grammatical accuracy and clarity [see Claims 1, 6, 9, 10, 15, and 18];
In Line 1 of Claim 10, change “A radiotherapeutic equipment” to                         --Radiotherapeutic equipment-- for the sake of grammatical accuracy and clarity.
Claims 2-5, 7, 8, 11-20 are objected to based upon their dependency.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-5 and 10-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to Claim 2, the claim recites several limitations, each limitation describing a configuration of processing components including servers, and each limitation separated by the term “or”, rendering the claim indefinite insofar as it is unclear if the limitations are meant to be read as alternative limitations or if/then limitations. The examiner suggests rewriting these alternative limitations to begin with the term --if-- rather than “when”, and preceding these limitations with the phrase          --wherein one of the following apply:-- or similar phrase. (See, for example, the recitations given in the rejections below, including adding the term --or-- between limitations, and changing final recitations of the term “and” to --or--, as recited below for, for example, in Claims 2 and 3.)
Further with respect to Claim 2, several recitations of the phrase “being communicated with” (or, as in Claim 3, “is communicated with”) to describe the functional relationship between servers/units of the processing hardware/software. This phrase is grammatically awkward and unclear. The examiner suggests replacing with phrases describing the severs/units --being in communication with--, or describing a server/unit which --is in communication with-,- another server/unit.
[Claims 3, 5, 11, 12, and 14 suffer from the same deficiency as Claim 2, with respect to alternative limitations and with respect to multiple recitations of the phrase “is communicated with”.]
With respect to Claims 10-18, the claims appear to be duplicate claims to Claims 1-9, insofar as patentable subject matter. In Line 1 of Claim 1, the claim preamble recites “An image guiding device, comprising:…”, followed by a set of structural elements and functional limitations in Lines 2-10 of Claim 1. Similarly, in Lines 1-2 of Claim 10, the claim preamble recites “radiotherapeutic equipment, comprising an image guiding device, wherein the image guiding device comprises…”, followed by the same set of structural elements and functional limitations in Lines 2-10 of Claim 10 as are recited in Claim 1 from Lines 2-10. There is no structural or functional limitation in Claim 10 that distinguishes the invention of Claim 10 over the invention of Claim 1, other than simply calling the invention of Claim 10 “radiotherapeutic equipment” comprising the image guiding device of Claim 1.
Claims 2, 4, 6-9, 13, and 15-20 are rejected by virtue of their dependency.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being rejected by International Patent Publication to Gregerson, et al. (WO 2014/005049 A1).
With respect to Claims 1 and 10, Gregerson teaches an image guiding device (100; Paragraph 26 and Figure 1) usable for radiotherapy (Abstract and throughout disclosure), comprising:
a gantry (101, 103; Paragraphs 26-27);
an imaging source (43) mounted on the gantry and configured to emit X-rays (Paragraph 26; Figure 1);
an imager (45) arranged on the gantry so as to face the emission point of  the imaging source, and configured to receive the X-rays passing through an affected part of a patient and generate projection data according to the received X-rays (Paragraphs 26-27 and Figure 1); and
an image server (46, 102) mounted on the gantry, connected to the imager and configured to receive the projection data and process the projection data to obtain an image of the affected part (Paragraphs 26-27 and Figure 1);
wherein when the gantry rotates, the imager and the image server are in a stationary state relative to each other (e.g., on the gantry rotor, 41, together; see Paragraphs 26-27 and Figure 1).
With respect to Claims 2 and 11, Gregerson further teaches that one of the following apply: 
the image server comprises an image reconstruction unit (Paragraph 27) and an image registration unit (e.g. for projection data, see Paragraph 26); or 
the image server comprises an image reconstruction server with an image reconstruction unit, and an image registration server with an image registration unit, the image reconstruction server being in communication with the image registration server (see possible configurations as mentioned in Paragraph 47); or 
the image server comprises an image reconstruction unit and the image guiding device further comprises an image registration server with an image registration unit, the image server being in communication with the image registration server and the image registration server being arranged separately from the gantry (see possible configurations as mentioned in Paragraph 47); and, 
wherein the image reconstruction unit is configured to reconstruct the projection data to obtain a first image, and send the first image to the image registration unit, and the image registration unit is configured to register the first image to obtain a second image (Paragraphs 26-28 and 33-36).
With respect to Claims 3 and 12, Gregerson further teaches a control server (e.g., 108) arranged separately from the gantry (Paragraphs 39-44), wherein one of the following applies: 
if the image server comprises the image reconstruction unit and the image registration unit, the control server is in communication with the image server (Paragraphs 39-44); or 
if the image server comprises the image reconstruction server and the image registration server or when the image registration server is arranged separately from the gantry, the control server is in communication with the image registration server (see all possible configurations as recited in Paragraph 47); or,
if the image registration server is arranged separately from the gantry, the control server is in communication with the image registration server (see all possible configurations as recited in Paragraph 47).
With respect to Claims 4 and 13, Gregerson further teaches that, if the image registration server is arranged separately from the gantry, the control server and the image registration server are integrated in one physical machine (e.g., an external workstation or computer, 108, see Paragraphs 39-41 and 43-44).
With respect to Claims 5 and 14, Gregerson further teaches an image display arranged separately from the gantry (e.g. on an external workstation or computer, see Paragraphs 44-46), wherein one of the following applies:
if the image server comprises the image reconstruction unit and the image registration unit, the image display is in communication with the control server (Paragraphs 44-46); 
if the image server comprises the image reconstruction server and the image registration server, the image display is in communication with the control server (see all possible configurations as recited in Paragraph 47); or, 
if the image registration server is arranged separately from the gantry, the image display is in communication with the image registration server (see all possible configurations as recited in Paragraph 47).
With respect to Claims 6 and 15, Gregerson further teaches an exposure controller (e.g., 608) and a high voltage generator (Paragraphs 26, 27, 44, and 57-60) wherein the exposure controller and the high voltage generator are mounted on the gantry, the exposure controller is respectively connected to the high voltage generator and the image server, and the high voltage generator is connected to the imaging source (Paragraphs 26, 27, 44, and 57-60); and, wherein the image server is configured to send a scanning instruction message to the exposure controller; and the exposure controller is configured to control the imaging source to emit the X-rays by the high voltage generator and control the imager to receive the X-rays according to the scanning instruction message (Paragraphs 26-28, 44-47, and 57-60).
With respect to Claims 7 and 16, Gregerson further teaches a treatment couch (e.g., patient/object support), wherein the treatment couch is mounted in an accommodation chamber (e.g., bore, 16) of the gantry (Paragraphs 26-28 [including systems incorporated by reference in Paragraph 28]).
With respect to Claims 8 and 17, Gregerson further teaches that the gantry is rotatable around a rotation center thereof at any angle within 360 degrees (Paragraphs 26-28 [including systems incorporated by reference in Paragraph 28] and Figure 1).
With respect to Claims 9 and 18, Gregerson further teaches that the imaging source is a bulb an X-ray tube, and the imager is a flat panel detector (Paragraphs 26-31 [including systems incorporated by reference in Paragraph 28] and Figures 1-3).
With respect to Claim 19, Gregerson further teaches that the gantry is rotatable around a rotation center thereof at any angle within 360 degrees (Paragraphs 26-28 [including systems incorporated by reference in Paragraph 28] and Figure 1).
With respect to Claim 20, Gregerson further teaches that the imaging source is a bulb tube, and the imager is a flat panel detector (Paragraphs 26-31 [including systems incorporated by reference in Paragraph 28] and Figure 1).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: U.S. Patent documents to: Ali, et al. (US 2004/0247070 A1) and Nishide, et al. (US 2004/0131144 A1).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANASTASIA MIDKIFF whose telephone number is (571)272-5053. The examiner can normally be reached M/W/Th/F contact 11a-4p EST. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANASTASIA MIDKIFF/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        02/12/2022